
	
		I
		111th CONGRESS
		1st Session
		H. R. 2745
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Hensarling
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to provide repayment procedures for certain assistance received under the
		  Troubled Asset Relief Program.
	
	
		1.Short title
			This Act may be cited as the
			 TARP Repayment and Termination Act of
			 2009.
		2.Additional
			 repayment procedures
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is
			 amended by adding at the end the following new section:
				
					137.Additional
				repayment procedures
						(a)Right of
				repayment for well capitalized institutionsAny financial
				institution that has received or receives assistance under this title shall
				have the right to immediately repay all of such assistance, and the Secretary
				shall unconditionally accept such a payment, if—
							(1)with respect to an insured depository
				institution, the appropriate Federal banking agency determines that such
				financial institution will be well capitalized after the repayment of all of
				such assistance; and
							(2)such financial
				institution has paid any dividend, interest, or other payment due to the
				Secretary by reason of the financial institution receiving assistance under
				this title.
							(b)Right of
				repayment for certain bank holding companiesNotwithstanding subsection (a), a bank
				holding company assessed under SCAP shall have the right to immediately repay
				all assistance such company received under this title, and the Secretary shall
				unconditionally accept such a payment, if the Secretary, in consultation with
				the appropriate Federal banking agency, where applicable, determines that, upon
				the repayment of all of such assistance, such company—
							(1)will remain in a position to continue to
				fulfill its role as an intermediary that facilitates lending to creditworthy
				households and businesses;
							(2)will be able to
				maintain capital levels that are consistent with supervisory
				expectations;
							(3)will be able to
				continue to serve as a source of financial and managerial strength and support
				to any subsidiary bank of such company; and
							(4)along with any
				subsidiary bank of such company, will be able to meet all ongoing funding
				requirements and obligations to counterparties while reducing reliance on
				Government capital and the TLGP.
							(c)Preferred share
				repurchase levelsWith
				respect to preferred shares held by the Secretary, in making a full repayment
				of all assistance received by a financial institution under this title on or
				before September 30, 2009, such institution shall have the right to repurchase
				such preferred shares at—
							(1)in the case of a
				preferred share purchased by the Secretary under this title, the same price the
				Secretary purchased such share for from the financial institution; and
							(2)in the case of a
				preferred share held by the Secretary as a result of the Secretary’s exercise
				of a warrant received by the Secretary pursuant to section 113(d)(1)(B), the
				same price the Secretary purchased such warrant for from the financial
				institution.
							(d)Reduction in
				authorization To purchase in corresponding amount to any
				repaymentEach time a
				financial institution makes a repayment of assistance provided under this
				title, the authorization to purchase authority under section 115 shall be
				reduced by a corresponding dollar amount.
						(e)Provision of
				repayment informationNot
				later than 15 days after the Secretary is notified by a financial institution
				that such financial institution wants to immediately repay all assistance
				received by such institution under this title, the Secretary, in consultation
				with the appropriate Federal banking agency, if any, shall either—
							(1)accept such
				repayment; or
							(2)notify such
				institution, in writing, that the individual financial position of such
				institution does not currently permit the repayment of such assistance, and
				include in such notice information detailing steps the institution can take to
				satisfy the Secretary and the appropriate Federal banking agency, if any, that
				the institution is in a position to repay such assistance.
							(f)DefinitionsFor
				purposes of this section:
							(1)Appropriate
				Federal banking agencyThe
				term appropriate Federal banking agency has the meaning given to
				such term in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q)).
							(2)Bank holding
				companyThe term bank holding company has the
				meaning given to such term in section 2 of the Bank Holding Company Act of 1956
				(12 U.S.C. 1841).
							(3)Insured
				depository institutionThe
				term insured depository institution has the meaning given to
				such term in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(c)).
							(4)SCAPThe
				term SCAP means the Supervisory Capital Assessment Program
				conducted by the Board of Governors of the Federal Reserve System and other
				Federal regulators, the results of which were made public on May 7,
				2009.
							(5)TLGPThe
				term TLGP means the Temporary Liquidity Guarantee Program,
				implemented by the Federal Deposit Insurance Corporation by final rule on
				November 21, 2008.
							(6)Well
				capitalizedWith respect to
				an insured depository institution, the term well capitalized has
				the meaning given to such term in section 38(b)(1)(A) of the Federal Deposit
				Insurance Act (12 U.S.C.
				1831o(b)(1)(A)).
							.
			(b)Warrant
			 liquidation requirementSection 111(g) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221(g)) is amended by striking ,
			 at the market price, may liquidate warrants associated with such
			 assistance and inserting shall liquidate warrants associated
			 with such assistance at the current market price, except as otherwise provided
			 in section 137(c)(2).
			(c)Repeal of
			 extension authoritySection 120 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5230) is amended—
				(1)in subsection (a),
			 by striking (a)
			 Termination.—The and inserting The;
			 and
				(2)by striking
			 subsection (b).
				(d)Conforming
			 amendmentThe table of
			 contents for the Emergency Economic Stabilization Act of 2008 is amended by
			 inserting after the item relating to section 136 the following new item:
				
					
						137. Additional repayment
				procedures.
					
					.
			
